           l
'
    AO 2458 (CASDRev. 08/13) Judgment in a Criminal Case
                                                                                                                              FILED
                                                                                                                              JAN I 8 2019
                                           UNITED STATES DISTRICT Cou: .T
                                                                                                              CLERK US DIS rRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA                            SOUTHE'~~STRICT OF CALIFORNIA
                                                                                                         BY                                  DEPUTY
                 UNITED STATES OF AMERICA                               JUDGMENT IN A C•                      l'1   a..   I   '   .~




                                      v.                                (For Offenses Committed On or After November 1, 1987)
                        Pedro Victor Leyva
                                                                           Case Number:          17CRJ079-NLS

                                                                        Ryan V. Fraser
                                                                        Defendant's Attorney
    REGISTRATION NO.                  61835298

    D-
    THE DEFENDANT:
    C8:l pleaded guilty to count(s)         1 OF THE SUPERSEDING INFORMATION

    D   was found guilty on count(s)
        after a olea ofnot guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                    Count
    Title & Section                    Nature of Offense                                                                          Number(s)
    18 use 11 l(a)(l)                  ASSAULT ON A FEDERAL OFFICER (Misdemeanor)                                                     I




         The defendant is sentenced as provided in pages 2 through                3            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D The defendant has been found not guilty on count(s)
    C8:J   Count(s) UNDERLYING INDICTMENT                        is           dismissed on the motion of the United States.

    IZI    Assessment: $25.00 - Remitted



    C8:lFine waived            D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 3 0 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                       January 17 2019
                                                                       Date of Imposition of Sentence

                                                                             ~-
                                                                       HON. NITA L. STORMES
                                                                       UNITED STATES MAGISTRATE JUDGE



                                                                                                                                  l 7CR3079-NLS
    AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

    DEFENDANT:                      Pedro Victor Leyva                                                                            Judgment - Page 2 of3
    CASE NUMBER:                    l 7CR3079-NLS

                                                                     PROBATION
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
FIVE (5) YEARS.


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
          The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
          substance abuse. (Check, if applicable.)
          The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
          The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
          Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
          The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
0         seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
          resides, works, is a student, or was convicted of a qualifying offense. (Check if applicable.)
0         The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

          If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
     such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
     Payments set forth in this judgment.
         The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION
     1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
     4)     the defendant shall support his or her dependents and meet other family responsibilities;
     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            unless granted permission to do so by the probation officer;
     10)    the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
     11)    the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
     12)    the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13)    as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant" s criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.



                                                                                                                                       17CR3079-NLS
AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case

DEFENDANT:            Pedro Victor Leyva                          Judgment - Page 3 of 3
CASE NUMBER:          l 7CR3079-NLS

                              SPECIAL CONDITIONS OF SUPERVISION

   1. Defendant be allowed to travel to Mexico.

   II




                                                                     17CR3079-NLS
